Exhibit 99.1 Press Release Dated April 24, 2017 NEWS RELEASE April 24, 2017 Farmers Capital Bank Corporation Announces Common Dividend Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ: FFKT) (the “Company”) announced today that its Board of Directors approved a quarterly cash dividend on the Company’s common stock of $0.10 per share. The quarterly $0.10 per share dividend represents an annualized yield of 0.99% based on the closing price of $40.50 on April 21, 2017. The dividend is payable on July 3, 2017 to shareholders of record at the close of business on June 1, 2017. The Company currently has 7,512,002 shares outstanding. Farmers Capital Bank Corporation is a bank holding company headquartered in Frankfort, Kentucky. The Company operates 34 banking locations in 21 communities throughout Central and Northern Kentucky, and an insurance company. Its stock is publicly traded on the NASDAQ Stock Market LLC exchange in the Global Select Market tier under the symbol: FFKT.
